Citation Nr: 1432795	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath due to overdose of the medication Buspirone.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had military service from February 1964 to January 1968.  He died in March 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This matter was remanded in December 2013 for further development.  

On VA Form 21-22, the appellant appointed Oregon Department of Veteran's Affairs as her representative.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for another opinion. 

The Veteran was afforded VA examinations in June 2009.  One of the examinations was conducted by a GNP (geriatric nurse practitioner).  At a December 2010 informal DRO conference hearing, the Veteran asserted that the VA examinations were inadequate as the examiner did not have all the facts before him; a heart specialist/cardiologist did not examine him; and the eye examiner did not adequately evaluate his eye symptoms.  

As noted in the Board's December 2013 remand, it was agreed at the informal conference hearing that the Veteran should be afforded a VA examination with a heart specialist or cardiologist to determine whether the taking of Buspirone resulted in additional disability.  However, since the Veteran passed away prior to being afforded a VA examination, a medical opinion was obtained.  The Board remanded the claim in December 2013 for "a medical opinion from a heart specialist or cardiologist..."  

A VA medical opinion was obtained posthumously in February 2014.  However, the examiner was not a heart specialist or cardiologist, but rather a podiatrist.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Thus, additional development is necessary before the Board can proceed with appellate review.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a heart specialist or cardiologist to determine whether the Veteran had congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath due to overdose of the medication Buspirone.  The Veteran's electronic files, including a copy of this remand, must be made available to the examiner for review in connection with the opinion. 


After reviewing the electronic files, the examiner should opine as to the following:

a)  Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that the Veteran sustained congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath as a result of taking Buspirone, to include an overdose of such medication? 

b)  Is it more likely than not, less likely than not, or as likely as not, that any congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA? 

c)  Is it more likely than not, less likely than not, or as likely as not, that any congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath that resulted from VA treatment was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided. 

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should discuss the June 2009 and February 2014 VA opinions.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
 
3.  Ensure that the opinion report complies with (i.e. conducted by either a heart specialist or cardiologist who answers all of the above questions) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.
 
4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



